Case 5:18-cv-00272-JRK Document 32 Filed 07/26/21 Page 1 of 5 PageID 935


                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               OCALA DIVISION


 MARTA YANISRA SANCHEZ ORTIZ,

                       Plaintiff,

 v.                                                              Case No. 5:18-cv-272-JRK

 KILOLO KIJAKAZI, Acting
 Commissioner of Social Security,1

                       Defendant.


                                          ORDER

        This cause is before the Court on Richard A. Culbertson’s Unopposed

 Request for Authorization to Charge a Reasonable Fee and Memorandum on

 Reasonable Fees Pursuant to 42 U.S.C. §406(b) (Doc. No. 30; “Motion”), filed

 July 20, 2021. Plaintiff’s counsel seeks an award of $18,731.97 pursuant to 42

 U.S.C. § 406(b). See Motion at 1-2, 6. This amount equals twenty-five percent

 of Plaintiff’s past-due benefits ($22,132.00) minus the $3,400.03 previously

 awarded to her pursuant to the Equal Access to Justice Act (“EAJA”). Motion

 at 2; see Notice of Award (Doc. No. 30-2) at 3. Counsel represents the

 Administration withheld $22,132.00 from Plaintiff’s past-due benefits amount



        1       Kilolo Kijakazi recently became the Acting Commissioner of Social Security.
 Pursuant to Rule 25(d)(1), Federal Rules of Civil Procedure, Kilolo Kijakazi should be
 substituted for Andrew Saul as Defendant in this suit. No further action need be taken to
 continue this suit by reason of the last sentence of section 205(g) of the Social Security Act, 42
 U.S.C. ' 405(g).
Case 5:18-cv-00272-JRK Document 32 Filed 07/26/21 Page 2 of 5 PageID 936




 for payment of attorney’s fees. Motion at 2; see Notice of Award at 2. Defendant

 does not oppose the relief requested in the Motion. Id. at 3.

       Section 406(b)(1)(A) states in pertinent part:

       Whenever a court renders a judgment favorable to a claimant under
       this subchapter who was represented before the court by an
       attorney, the court may determine and allow as part of its judgment
       a reasonable fee for such representation, not in excess of 25 percent
       of the total of the past-due benefits to which the claimant is entitled
       by reason of such judgment . . . .

 42 U.S.C. § 406(b)(1)(A). The statute does not impose a twenty-five percent cap

 on the aggregate of attorney’s fees awarded under § 406(a)—which are awarded

 for work done at the administrative level—and § 406(b). Culbertson v. Berryhill,

 139 S. Ct. 517, 519 (2019). Instead, “the 25% cap applies only to fees for

 representation before the court, not the agency.” Id. at 522.

       The twenty-five percent ceiling was meant “to protect claimants against

 ‘inordinately large fees’ and also to ensure that attorneys representing

 successful claimants would not risk ‘nonpayment of [appropriate] fees.’”

 Gisbrecht v. Barnhart, 535 U.S. 789, 805 (2002) (citations omitted). “[Section]

 406(b) does not displace contingent-fee agreements as the primary means by

 which fees are set for successfully representing Social Security benefits

 claimants in court. Rather, § 406(b) calls for court review of such arrangements

 as an independent check, to assure that they yield reasonable results . . . .” Id.


                                         2
Case 5:18-cv-00272-JRK Document 32 Filed 07/26/21 Page 3 of 5 PageID 937




 at 807. The burden is on the attorney to “show that the fee sought is reasonable

 for the services rendered.” Id. Generally, “[t]he ‘best indicator of the

 reasonableness of a contingency fee in a social security case is the contingency

 percentage actually negotiated between the attorney and client . . . .’” Coppett

 v. Barnhart, 242 F. Supp. 2d 1380, 1383 (S.D. Ga. 2002) (quoting Wells v.

 Sullivan, 907 F.2d 367, 371 (2d Cir. 1990)).

       “Although the contingency agreement should be given significant weight

 in fixing a fee, [the district court] must independently assess the reasonableness

 of its terms.” McGuire v. Sullivan, 873 F.2d 974, 983 (7th Cir. 1989). The

 contingency fee negotiated by the claimant and his or her counsel is not

 reasonable if the agreement calls for fees greater than the twenty-five percent

 statutory limit, the agreement involved fraud or “overreaching” in its making,

 the resolution of the case was unreasonably delayed by the acts of the claimant’s

 attorney, or would provide a fee “so large as to be a windfall to the attorney.”

 Wells, 907 F.2d at 372 (citation omitted); see also McGuire, 873 F.2d at 981.

 Factors to consider in assessing the reasonableness of the fee include whether

 there was unreasonable delay in the litigation caused by the attorney, the

 quality of the representation, the size of the award in relationship to the time

 spent on the case, and the likelihood of the claimant prevailing. See Gisbrecht,

 535 U.S. at 808. Additionally, an attorney who successfully claims both EAJA

                                         3
Case 5:18-cv-00272-JRK Document 32 Filed 07/26/21 Page 4 of 5 PageID 938




 fees from the United States and an award under 42 § U.S.C. 406(b) must refund

 “to the claimant the amount of the smaller fee.” Id. at 796.

       Here, counsel indicates he represented Plaintiff in his appeal of the

 Commissioner’s denial of social security benefits, and “this Court reversed the

 decision of the Commissioner . . . and remanded the case for further

 administrative proceedings[,] which ultimately resulted in an award of past-

 due Social Security Disability benefits in the amount of $88,528.00[ ].” Motion

 at 2 (citations omitted). Plaintiff and counsel entered into a fee arrangement

 providing for a fee of twenty-five percent of past-due benefits. Id.; see Retainer

 Agreement (Doc. No. 31-1). Upon review of the representations made in the

 Motion and all supporting documentation submitted by counsel, and upon

 consideration of the quality of the representation and the results achieved, the

 undersigned finds the amount requested is reasonable.

       For the foregoing reasons, it is

       ORDERED:

       1.    Richard A. Culbertson’s Unopposed Request for Authorization to

 Charge a Reasonable Fee and Memorandum on Reasonable Fees Pursuant to

 42 U.S.C. §406(b) (Doc. No. 30) is GRANTED.




                                          4
Case 5:18-cv-00272-JRK Document 32 Filed 07/26/21 Page 5 of 5 PageID 939




       2.     Plaintiff’s counsel, Richard A. Culbertson, is awarded $18,731.97

 pursuant to 42 U.S.C. § 406(b), which shall be paid from the past-due benefits

 awarded to Plaintiff. The Commissioner shall now pay Mr. Culbertson the sum

 of $18,731.97 from the past-due benefits withheld. Any remainder of the

 withheld past-due benefits shall be paid directly to Plaintiff.

       3.     The Clerk of the Court is directed to enter judgment accordingly

 and close the file.

       DONE AND ORDERED in Jacksonville, Florida on July 26, 2021.




 bhc
 Copies to:
 Counsel of Record




                                         5
